PER CURIAM.
Appellant, here on appeal from an interlocutory order, procured a valid order from the district court extending his time to docket the record with our clerk to September 10, 1948. On the next day appellant docketed the record. Appellee moves to dismiss the appeal because of the one day added to the 70 day period of our rules to reach joinder of issue on the briefs.
If the interlocutory order be reversed, there may be a saving of the district court’s and the litigants’ efforts and time. Had the appellant moved us on September 11, 1948, to docket but one day after his allowed time had expired, we undoubtedly would have granted the motion. The delay of the one day is a matter de minimis.
The motion is denied.